 1   J. Stephen Peek, Esq.
     Nevada Bar No. 1758
 2   Jessica E. Whelan, Esq.
     Nevada Bar No. 14781
 3   Ryan A. Semerad, Esq.
     Nevada Bar No. 14615
 4   HOLLAND & HART LLP
     9555 Hillwood Drive, Second Floor
 5   Las Vegas, Nevada 89134
     Tel: (702) 669-4600
 6   Fax: (702) 669-4650
     speek@hollandhart.com
 7   jewhelan@hollandhart.com
     rasemerad@hollandhart.com
 8
     Attorneys Pro Bono Publico
 9   for Edward Finley

10                            UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12
     EDWARD FINLEY,                                      Case No. : 2:10-cv-01782-JCM-VCF
13
                           Plaintiff,
14
     vs.                                                 STIPULATION AND PROPOSED
15                                                       ORDER FOR DISMISSAL WITH
     HOWARD SKOLNIK, et al.,                             PREJUDICE
16
                           Defendants.
17

18                                            STIPULATION

19          Plaintiff Edward Finley, by and through his counsel of record, Holland & Hart LLP, and

20   Defendants, by and through their counsel of record, the State of Nevada Office of the Attorney

21   General, (collectively, the “Parties”) hereby stipulate and agree as follows:

22          1.      On or about May 3, 2019, the Parties reached a settlement in principle of the

23   pending issues in the above-captioned matter.

24          2.      Due to several unforeseen issues that the Parties became aware of after they

25   reached this initial agreement, the settlement process stalled.

26          3.      On June 26, 2019, the Parties were able to once again reach a settlement in

27   principle of the pending issues in the above-captioned matter.

28


                                                 Page 1 of 2
 1           4.        On July 8, 2019, the Parties hereby stipulate and agree to dismiss the above-

 2   captioned matter with prejudice. Each party will bear their own attorney fees and costs. This

 3   stipulation is made and based on a Settlement Agreement reached by the parties. The parties

 4   further state that they have resolved this matter in its entirety, and that the Court may accordingly

 5   close the case.

 6   DATED July 17, 2019.                                DATED July 17, 2019.

 7

 8   /s/ Ryan A. Semerad ________________               /s/ Matthew Feeley
     J. Stephen Peek, Esq.                              Aaron D. Ford
 9   Jessica E. Whelan, Esq.                            Nevada Attorney General
     Ryan A. Semerad, Esq.                              Matthew Feeley
10   HOLLAND & HART LLP                                 Deputy Attorney General
     9555 Hillwood Drive, Second Floor                  Office of the Nevada Attorney General
11   Las Vegas, Nevada 89134                            Bureau of Litigation, Public Safety Division
     Pro Bono Counsel for Plaintiff                     555 East Washington Avenue, Suite 3900
12                                                      Las Vegas, Nevada 89101

13                                                      Attorney for Defendants Howard Skolnik,
                                                        Greg Cox, Brian Williams, William Tate,
14                                                      Clarence King, Lavert Taylor, Tanya Hill,
                                                        Renee Baker, Lieutenant Heidt, Jerry Howell,
15                                                      Vincent Hain, Mary Henry, C.O. Barry, C.O.
                                                        Malay, Ronald E. Oliver, Myles A.
16                                                      Etcheberry, Michael D. Woodruff, and C.O.
                                                        D. Sanchez
17

18
                                                  ORDER
19
                                                   IT IS SO ORDERED:
20

21
                                                   UNITED STATES DISTRICT JUDGE
22
                                                            July 17, 2019
                                                   DATED: ________________________________
23
     13247660_v3

24

25

26

27

28


                                                 Page 2 of 2
